PER CURIAM.
Now this day come the parties by their counsel and present a stipulation to dismiss this appeal, which said stipulation is-in the words and figures following, to wit:
“It is hereby stipulated by and between, the United States of America, defendant-appellant, and Ethel Thenis, Administra-trix de bonis non for the estate of Jacob-Thenis, and Mathias Thenis, plaintiffs-ap-pellees, that this appeal be dismissed without costs.”
On consideration whereof, it is nowhere ordered and adjudged by this court. *1017that this appeal be, and the same is hereby, dismissed without costs, pursuant to the foregoing stipulation.